DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 of U.S. Application No. 16/774285 filed on 07/14/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed07/14/2022. Claims 1-6, 8-16, & 18-20 are presently amended. Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous claim interpretation under 35 U.S.C. § 112(f): In response to an Office action that finds that 35 U.S.C. 112(f)  is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function). MPEP 2181(I). With respect to prong 1 of the 112(f) analysis, the standard for determining whether the claim recites sufficient structure is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. MPEP 2181(I)(A).
Applicant has not established that the claim limitations “a determinator configured to determine...”, “a smart cruise driving determinator configured to determine...”, “a rear vehicle lane change determinator configured to determine ...”, “a collision possibility determinator configured to determine...”, “a front vehicle presence determinator configured to determine...” recites sufficient structure to perform the claimed function to avoid interpretation under 112(f). As indicated in the previous 112(f) analysis, the terms “determinator” is a generic placeholder. The term itself does not limit the scope of the claim to any specific structure for performing the claimed function. Further, a person of ordinary skill in the art would not recognize the term as being limited to any specific structure for performing the claimed function. Applicant has not presented any evidence or arguments that the claimed “determinator” has any specific structure for performing the claimed function. The term “determinator” does not provide any indication of structure because it sets forth the same recitation of structure for providing the same specified function as if the term ‘means’ had been used.” MPEP 2181(I)(A). 
Based on the above analysis, the terms do not recite sufficient structure to avoid interpretation under 112(f). Interpretation of claims 11-20 under 35 USC § 112(f) is maintained.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: the amendments to the claims overcome the previous 35 USC § 101 rejection. Therefore, the previous 35 USC § 101 rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101 (Non-Transitory): the amendments to the claims overcome the previous 35 USC § 101 (Non-Transitory) rejection. Therefore, the previous 35 USC § 101 (Non-Transitory) rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2019/0322287A1 (“Monferrer”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a determinator configured to determine...”
“a smart cruise driving determinator configured to determine...”
“a rear vehicle lane change determinator configured to determine ...”
“a collision possibility determinator configured to determine...”
“a front vehicle presence determinator configured to determine...”
in claims 11-20. A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: see at least Applicant Specification, para. [0094]: The method according to the illustrated form may be composed as a program to be executed in a computer, and may be stored in a recording medium that can be read by a computer. Examples of the recording medium that can be read by a computer may include a read only memory (ROM), a random access memory (RAM), a CD-ROM, a magnetic tape, a floppy disk, an optical data storage, etc. The computer-readable recording medium is distributed to computer systems connected over a network, and computer-readable code may be stored and executed in a distributed manner.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 10-13, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0031190A1 (“Choi”), and further in view of US 2017/0153644A1 (“Otsuka”), further in view of US 2019/0322287A1 (“Monferrer”).
As per claim 1 Choi discloses
A method for controlling driving of a vehicle, the method comprising:
determining, by a determinator, whether smart cruise driving of the vehicle is performed (see at least Choi, para. [0046]-[0048]: control a speed of the vehicle, [0064-0065]: A process of controlling the vehicle control system 1 including such configurations so that a collision with a following vehicle 110 is avoided or impact resulted from the collision is minimized will be discussed below with reference to FIG. 4. If a vehicle starts to travel and a vehicle control system 1 is operated, a front sensor 73 and a rear sensor 74 detect an object or vehicle in the front and rear of the host vehicle 100 respectively, and a speed sensor 75 measures a traveling speed of the host vehicle 100 and determines whether the host vehicle 100 is traveling or stopping. In addition, a GPS module 80 collects location information of the vehicle and outputs the collected data to a location determination module 30, and then the location determination module 30 determines the location of the host vehicle 100.);
determining, by the determinator, whether a front vehicle is present based on the determined collision possibility (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0049]: If the host vehicle 100 starts to travel, the controller 60 receives the information on a probability of a potential collision of a following vehicle 110 with the host vehicle 100 from the collision prediction module 20. If the potential collision of the following vehicle 110 with the host vehicle 100 is predicted, the controller 60 causes the host vehicle 100 to travel or stop, depending on whether an object is present in front of the host vehicle 100, an actual location of the host vehicle 100, and/or whether the host vehicle 100 is traveling.);
calculating, by a controller, a target distance or a target speed when the front vehicle is present (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.), and
controlling, by the controller, the vehicle based on the target distance or the target speed (see at least Choi, para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.),
determining the collision probability based on the time-to-collision of the vehicle with the rear vehicle (see at least Choi, para. [0042]: A rearward collision prediction module 23 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the following vehicle using the relative speed of the following vehicle 110 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the following vehicle 110. That is, the rearward collision prediction module 23 may calculate an estimation time at which the following vehicle 110 reaches the host vehicle 100, based on the relative speed and distance, and as illustrated in FIG. 2, if the estimation time is lower than or equals to a preset time x, the rearward collision prediction module 23 may determine that a potential collision with the following vehicle 110 is predicted. If the potential collision with the following vehicle 110 is predicted, the rearward collision prediction module 23 may output the related information to the controller 60. & para. [0090]: As illustrated in FIG. 9, if the following vehicle 110 reaches the host vehicle 100 within a predetermined distance dth, the controller may determine a lane change of the host vehicle 60. In addition, even if the following vehicle 110 not reaches the host vehicle 100 within the predetermined distance, if the speed of the following vehicle 110 is not less than a predetermined value, the controller 60 may determine that there is a probability of a potential collision with the following vehicle 110, and then determine a lane change of the host vehicle 100.).
Choi does not explicitly disclose
determining, by the determinator, whether a rear vehicle performs a lane change when the vehicle is in a smart cruise driving state;
determining, by the determinator, a collision possibility based on whether the rear vehicle performs the lane change,
wherein determining the collision probability comprises:
when the rear vehicle travels in a lane different from a travel lane of the vehicle, calculating a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y.
Otsuka teaches
determining, by the determinator, whether a rear vehicle performs a lane change when the vehicle is in a smart cruise driving state (see at least Otsuka, para. [0095]: In examples of FIGS. 14(a) and 14(b), an action to approach an own vehicle like the case where a vehicle of a rear right side changes a traffic lane to a left side is predicted.);
determining, by the determinator, a collision possibility based on whether the rear vehicle performs the lane change (see at least Otsuka, para. [0096-0097]: By the action prediction, the own vehicle determines that there is the possibility of collision at the time of going straight and takes an action to move in a leftward direction. As such, prediction of the dynamic object of the failure occurrence range is determined as high risk, so that safety of the own vehicle can be secured in many cases. Here, for a high-risk action, an action for approaching the own vehicle is main. However, for an approaching method, a physical limit value (speed/acceleration) is assumed and trajectory generation according to action prediction thereof is performed, so that it is possible to take an action not to collide with the own vehicle, as long as a physical value is not more than the physical limit value.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of determining, by the determinator, whether a rear vehicle performs a lane change when the vehicle is in a smart cruise driving state, determining, by the determinator, a collision possibility based on whether the rear vehicle performs the lane change enabling a vehicle system of Otsuka in order to enable a vehicle system to take a safe action (see at least Otsuka, para. [0008]).
Monferrer teaches
wherein determining the collision probability comprises:
when the rear vehicle travels in a lane different from a travel lane of the vehicle (see at least Monferrer, para. [0017]: As shown in FIG. 1A, an autonomous vehicle may be associated with a vehicle platform, and may be traveling on a road, a highway, and/or the like , with other vehicles. The other vehicles (e.g., depicted as black squares) may be traveling at trajectories (e. g., assumed to be mostly parallel and in a same direction) in relation to the autonomous vehicle (depicted as a grey square). & para. [0021]: As shown in FIG. 1C, and by reference number 115, the vehicle platform may process the quantitative data, with a qualitative model, to determine relative orientations between the autonomous vehicle and the other vehicles. In some implementations, the qualitative model may define the relative orientations by a horizontal axis relative to the autonomous vehicle, and may define relative orientations of other vehicles that are forward of the autonomous vehicle, next to the autonomous vehicle, and/or behind the autonomous vehicle.), 
calculating a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y (see at least Monferrer, para. [0020-0021]: In some implementations, the time to react may be determined based on a position (e.g., p=(x, y, z)) and a velocity (e.g., V = ( x, y, z)) of the autonomous vehicle, and a position (e.g., p' = (x, y, z)) and a velocity (e. g., v' = (x, y, z)) of the particular other vehicle. In such implementations, the vehicle platform may determine a delta position (e.g., Ap = p' - p), a delta velocity (e.g., Av = v' - V), and a time until a collision (e.g., t = Ap/Av ), and may utilize the delta position, the delta velocity, and the time until a collision to determine the time to react... As shown in FIG. 1C, and by reference number 115, the vehicle platform may process the quantitative data, with a qualitative model, to determine relative orientations between the autonomous vehicle and the other vehicles. In some implementations, the qualitative model may define the relative orientations by a horizontal axis relative to the autonomous vehicle, and may define relative orientations of other vehicles that are forward of the autonomous vehicle, next to the autonomous vehicle, and/or behind the autonomous vehicle. & para. [0037]: In some implementations, the vehicle platform may determine reactive decisions to keep the autonomous vehicle safe, deliberative decisions to choose a fastest lane to arrive at a destination, and/or the like. In such implementations, the reactive decisions may have a higher priority than the deliberative decisions since the reactive decisions keep the autonomous vehicle and the other vehicles safe. In some implementations, the reactive decisions may include a decision to stay in a same lane at a constant speed, which is a default decision. In some implementations, the reactive decisions may include a decision to accelerate. Such a decision may be determined when the autonomous vehicle needs to recover to a speed limit or a speed of traffic flow (e.g., less than a particular speed over the speed limit, such as ten miles per hour over the speed limit). Such a decision may be determined when another vehicle next to or behind the autonomous vehicle, in adjacent lanes, is changing lanes towards the autonomous vehicle and there is a risk of collision. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein determining the collision probability comprises: when the rear vehicle travels in a lane different from a travel lane of the vehicle, calculating a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y, of Monferrer in order to improve the errors due to opacity of the machine learning models (see at least Monferrer, para. [0002]).

As per claim 2 Choi discloses
determining whether the rear vehicle travels in a same lane as the travel lane of the vehicle (see at least Choi, para. [0036]: The vehicle information acquisition module 10 may calculate a speed of a following vehicle based on the information detected by the right, left and rear sensors 71, 72 and 74, and the speed information of the host vehicle received from the speed sensor 75.).
However Choi does not explicitly disclose
wherein determining whether the rear vehicle performs a lane change comprises: determining whether the rear vehicle travels in the same lane as a travel lane of the vehicle.
Otsuka teaches
wherein determining whether the rear vehicle performs a lane change comprises (see at least Otsuka, para. [0095]: In examples of FIGS. 14(a) and 14(b), an action to approach an own vehicle like the case where a vehicle of a rear right side changes a traffic lane to a left side is predicted.): 
determining whether the rear vehicle travels in a same lane as the travel lane of the vehicle (see at least Otsuka, para. [0096-0097]: By the action prediction, the own vehicle determines that there is the possibility of collision at the time of going straight and takes an action to move in a leftward direction. As such, prediction of the dynamic object of the failure occurrence range is determined as high risk, so that safety of the own vehicle can be secured in many cases. Here, for a high-risk action, an action for approaching the own vehicle is main. However, for an approaching method, a physical limit value (speed/acceleration) is assumed and trajectory generation according to action prediction thereof is performed, so that it is possible to take an action not to collide with the own vehicle, as long as a physical value is not more than the physical limit value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein determining whether the rear vehicle performs a lane change comprises determining whether the rear vehicle travels in a same lane as the travel lane of the vehicle of Otsuka in order to enable a vehicle system to take a safe action (see at least Otsuka, para. [0008]).

As per claim 3 Choi does not explicitly disclose
further comprising: determining, by the determinator, whether the rear vehicle performs the lane change to the travel lane of the vehicle when the rear vehicle travels in the lane different from the travel lane of the vehicle.
Otsuka teaches
determining, by the determinator, whether the rear vehicle performs the lane change to the travel lane of the vehicle when the rear vehicle travels in the lane different from the travel lane of the vehicle (see at least Otsuka, para. [0095]: In examples of FIGS. 14(a) and 14(b), an action to approach an own vehicle like the case where a vehicle of a rear right side changes a traffic lane to a left side is predicted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of determining, by the determinator, whether the rear vehicle performs the lane change to the travel lane of the vehicle when the rear vehicle travels in the lane different from the travel lane of the vehicle of Otsuka in order to enable a vehicle system to take a safe action (see at least Otsuka, para. [0008]).

As per claim 10 Choi discloses
A non-transitory computer-readable recording medium on which a program for causing a computer to execute a method for controlling driving of a vehicle, the method comprising (see at least Choi, para. [0027]: The vehicle control system 1 includes a vehicle information acquisition module 10 including a front speed acquisition module 11 configured to calculate a distance from a preceding vehicle 105 and a relative speed between the host vehicle and the preceding vehicle 105 and a rear speed acquisition module 13 configured to calculate a distance from a following vehicle 110 and a relative speed between the host vehicle and the following vehicle, a location determination module 30 configured to determine a location of the host vehicle based on detected results by a GPS module 80, a collision prediction module 20 including a forward collision prediction module 21 configured to calculate a collision estimation time taken to collide with the preceding vehicle and a rearward collision prediction module 23 configured to calculate a collision estimation time taken to collide with the following vehicle 110, a lane determination module 40 configured to determine whether the host vehicle is traveling in an overtaking lane, a lane change determination module 50 configured to determine whether a lane change of the host vehicle is available to a traveling lane, and a controller 60, when a potential collision with the following vehicle is predicted, configured to control a traveling speed or braking state of the host vehicle, determine whether the lane change is necessary or not, and control the lane change if the lane change is available):
determining, by a determinator, whether smart cruise driving of the vehicle is performed (see at least Choi, para. [0046]-[0048]: control a speed of the vehicle, [0064-0065]: A process of controlling the vehicle control system 1 including such configurations so that a collision with a following vehicle 110 is avoided or impact resulted from the collision is minimized will be discussed below with reference to FIG. 4. If a vehicle starts to travel and a vehicle control system 1 is operated, a front sensor 73 and a rear sensor 74 detect an object or vehicle in the front and rear of the host vehicle 100 respectively, and a speed sensor 75 measures a traveling speed of the host vehicle 100 and determines whether the host vehicle 100 is traveling or stopping. In addition, a GPS module 80 collects location information of the vehicle and outputs the collected data to a location determination module 30, and then the location determination module 30 determines the location of the host vehicle 100.);
determining, by the determinator, whether a front vehicle is present based on the determined collision possibility (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0049]: If the host vehicle 100 starts to travel, the controller 60 receives the information on a probability of a potential collision of a following vehicle 110 with the host vehicle 100 from the collision prediction module 20. If the potential collision of the following vehicle 110 with the host vehicle 100 is predicted, the controller 60 causes the host vehicle 100 to travel or stop, depending on whether an object is present in front of the host vehicle 100, an actual location of the host vehicle 100, and/or whether the host vehicle 100 is traveling.);
calculating, by a controller, a target distance or a target speed when the front vehicle is present (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.), and
controlling, by the controller, the vehicle based on the target distance or the target speed (see at least Choi, para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.),
determining the collision probability based on the time-to-collision of the vehicle with the rear vehicle (see at least Choi, para. [0042]: A rearward collision prediction module 23 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the following vehicle using the relative speed of the following vehicle 110 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the following vehicle 110. That is, the rearward collision prediction module 23 may calculate an estimation time at which the following vehicle 110 reaches the host vehicle 100, based on the relative speed and distance, and as illustrated in FIG. 2, if the estimation time is lower than or equals to a preset time x, the rearward collision prediction module 23 may determine that a potential collision with the following vehicle 110 is predicted. If the potential collision with the following vehicle 110 is predicted, the rearward collision prediction module 23 may output the related information to the controller 60. & para. [0090]: As illustrated in FIG. 9, if the following vehicle 110 reaches the host vehicle 100 within a predetermined distance dth, the controller may determine a lane change of the host vehicle 60. In addition, even if the following vehicle 110 not reaches the host vehicle 100 within the predetermined distance, if the speed of the following vehicle 110 is not less than a predetermined value, the controller 60 may determine that there is a probability of a potential collision with the following vehicle 110, and then determine a lane change of the host vehicle 100.).
Choi does not explicitly disclose
determining, by the determinator, whether a rear vehicle performs a lane change when the vehicle is in a smart cruise driving state;
determining, by the determinator, a collision possibility based on whether the rear vehicle performs the lane change,
wherein determining the collision probability comprises:
when the rear vehicle travels in a lane different from a travel lane of the vehicle, calculating a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y.
Otsuka teaches
determining, by the determinator, whether a rear vehicle performs a lane change when the vehicle is in a smart cruise driving state (see at least Otsuka, para. [0095]: In examples of FIGS. 14(a) and 14(b), an action to approach an own vehicle like the case where a vehicle of a rear right side changes a traffic lane to a left side is predicted.);
determining, by the determinator, a collision possibility based on whether the rear vehicle performs the lane change (see at least Otsuka, para. [0096-0097]: By the action prediction, the own vehicle determines that there is the possibility of collision at the time of going straight and takes an action to move in a leftward direction. As such, prediction of the dynamic object of the failure occurrence range is determined as high risk, so that safety of the own vehicle can be secured in many cases. Here, for a high-risk action, an action for approaching the own vehicle is main. However, for an approaching method, a physical limit value (speed/acceleration) is assumed and trajectory generation according to action prediction thereof is performed, so that it is possible to take an action not to collide with the own vehicle, as long as a physical value is not more than the physical limit value.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of determining, by the determinator, whether a rear vehicle performs a lane change when the vehicle is in a smart cruise driving state, determining, by the determinator, a collision possibility based on whether the rear vehicle performs the lane change enabling a vehicle system of Otsuka in order to enable a vehicle system to take a safe action (see at least Otsuka, para. [0008]).
Monferrer teaches
wherein determining the collision probability comprises:
when the rear vehicle travels in a lane different from a travel lane of the vehicle (see at least Monferrer, para. [0017]: As shown in FIG. 1A, an autonomous vehicle may be associated with a vehicle platform, and may be traveling on a road, a highway, and/or the like , with other vehicles. The other vehicles (e.g., depicted as black squares) may be traveling at trajectories (e. g., assumed to be mostly parallel and in a same direction) in relation to the autonomous vehicle (depicted as a grey square). & para. [0021]: As shown in FIG. 1C, and by reference number 115, the vehicle platform may process the quantitative data, with a qualitative model, to determine relative orientations between the autonomous vehicle and the other vehicles. In some implementations, the qualitative model may define the relative orientations by a horizontal axis relative to the autonomous vehicle, and may define relative orientations of other vehicles that are forward of the autonomous vehicle, next to the autonomous vehicle, and/or behind the autonomous vehicle.), 
calculating a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y (see at least Monferrer, para. [0020-0021]: In some implementations, the time to react may be determined based on a position (e.g., p=(x, y, z)) and a velocity (e.g., V = ( x, y, z)) of the autonomous vehicle, and a position (e.g., p' = (x, y, z)) and a velocity (e. g., v' = (x, y, z)) of the particular other vehicle. In such implementations, the vehicle platform may determine a delta position (e.g., Ap = p' - p), a delta velocity (e.g., Av = v' - V), and a time until a collision (e.g., t = Ap/Av ), and may utilize the delta position, the delta velocity, and the time until a collision to determine the time to react... As shown in FIG. 1C, and by reference number 115, the vehicle platform may process the quantitative data, with a qualitative model, to determine relative orientations between the autonomous vehicle and the other vehicles. In some implementations, the qualitative model may define the relative orientations by a horizontal axis relative to the autonomous vehicle, and may define relative orientations of other vehicles that are forward of the autonomous vehicle, next to the autonomous vehicle, and/or behind the autonomous vehicle. & para. [0037]: In some implementations, the vehicle platform may determine reactive decisions to keep the autonomous vehicle safe, deliberative decisions to choose a fastest lane to arrive at a destination, and/or the like. In such implementations, the reactive decisions may have a higher priority than the deliberative decisions since the reactive decisions keep the autonomous vehicle and the other vehicles safe. In some implementations, the reactive decisions may include a decision to stay in a same lane at a constant speed, which is a default decision. In some implementations, the reactive decisions may include a decision to accelerate. Such a decision may be determined when the autonomous vehicle needs to recover to a speed limit or a speed of traffic flow (e.g., less than a particular speed over the speed limit, such as ten miles per hour over the speed limit). Such a decision may be determined when another vehicle next to or behind the autonomous vehicle, in adjacent lanes, is changing lanes towards the autonomous vehicle and there is a risk of collision.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein determining the collision probability comprises: when the rear vehicle travels in a lane different from a travel lane of the vehicle, calculating a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y, of Monferrer in order to improve the errors due to opacity of the machine learning models (see at least Monferrer, para. [0002]).

As per claim 11 Choi discloses
An apparatus for controlling driving of a vehicle, the apparatus comprising:
a determinator configured to determine whether a driving control for the vehicle begins (see at least Choi, para. [0027]: The vehicle control system 1 includes a vehicle information acquisition module 10 including a front speed acquisition module 11 configured to calculate a distance from a preceding vehicle 105 and a relative speed between the host vehicle and the preceding vehicle 105 and a rear speed acquisition module 13 configured to calculate a distance from a following vehicle 110 and a relative speed between the host vehicle and the following vehicle, a location determination module 30 configured to determine a location of the host vehicle based on detected results by a GPS module 80, a collision prediction module 20 including a forward collision prediction module 21 configured to calculate a collision estimation time taken to collide with the preceding vehicle and a rearward collision prediction module 23 configured to calculate a collision estimation time taken to collide with the following vehicle 110, a lane determination module 40 configured to determine whether the host vehicle is traveling in an overtaking lane, a lane change determination module 50 configured to determine whether a lane change of the host vehicle is available to a traveling lane, and a controller 60, when a potential collision with the following vehicle is predicted, configured to control a traveling speed or braking state of the host vehicle, determine whether the lane change is necessary or not, and control the lane change if the lane change is available); and
a controller configured to control the vehicle based on whether the driving control begins (see at least Choi, para. [0027]: a controller 60, when a potential collision with the following vehicle is predicted, configured to control a traveling speed or braking state of the host vehicle, determine whether the lane change is necessary or not, and control the lane change if the lane change is available),
wherein the determinator comprises:
a smart cruise driving determinator configured to determine whether smart cruise driving of the vehicle is performed (see at least Choi, para. [0064-0065]: A process of controlling the vehicle control system 1 including such configurations so that a collision with a following vehicle 110 is avoided or impact resulted from the collision is minimized will be discussed below with reference to FIG. 4. If a vehicle starts to travel and a vehicle control system 1 is operated, a front sensor 73 and a rear sensor 74 detect an object or vehicle in the front and rear of the host vehicle 100 respectively, and a speed sensor 75 measures a traveling speed of the host vehicle 100 and determines whether the host vehicle 100 is traveling or stopping. In addition, a GPS module 80 collects location information of the vehicle and outputs the collected data to a location determination module 30, and then the location determination module 30 determines the location of the host vehicle 100.),
a front vehicle presence determinator configured to determine a presence of a front vehicle, based on the determined collision possibility (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0049]: If the host vehicle 100 starts to travel, the controller 60 receives the information on a probability of a potential collision of a following vehicle 110 with the host vehicle 100 from the collision prediction module 20. If the potential collision of the following vehicle 110 with the host vehicle 100 is predicted, the controller 60 causes the host vehicle 100 to travel or stop, depending on whether an object is present in front of the host vehicle 100, an actual location of the host vehicle 100, and/or whether the host vehicle 100 is traveling.), and
wherein the controller comprises:
a target distance calculator configured to calculate a target distance between the vehicle and the front vehicle when the front vehicle is present (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.), and
a target speed calculator configured to calculate a target speed of the vehicle when the front vehicle is present (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.),
wherein the controller is configured to control the vehicle based on the target distance or the target speed (see at least Choi, para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.),
determine the collision probability, based on the time-to-collision of the vehicle with the rear vehicle (see at least Choi, para. [0042]: A rearward collision prediction module 23 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the following vehicle using the relative speed of the following vehicle 110 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the following vehicle 110. That is, the rearward collision prediction module 23 may calculate an estimation time at which the following vehicle 110 reaches the host vehicle 100, based on the relative speed and distance, and as illustrated in FIG. 2, if the estimation time is lower than or equals to a preset time x, the rearward collision prediction module 23 may determine that a potential collision with the following vehicle 110 is predicted. If the potential collision with the following vehicle 110 is predicted, the rearward collision prediction module 23 may output the related information to the controller 60. & para. [0090]: As illustrated in FIG. 9, if the following vehicle 110 reaches the host vehicle 100 within a predetermined distance dth, the controller may determine a lane change of the host vehicle 60. In addition, even if the following vehicle 110 not reaches the host vehicle 100 within the predetermined distance, if the speed of the following vehicle 110 is not less than a predetermined value, the controller 60 may determine that there is a probability of a potential collision with the following vehicle 110, and then determine a lane change of the host vehicle 100.).
Choi does not explicitly disclose
a rear vehicle lane change determinator configured to determine whether a rear vehicle performs a lane change, when the vehicle is in a smart cruise driving state,
a collision possibility determinator configured to determine a collision possibility, based on whether the rear vehicle performs the lane change,
wherein the collision possibility determinator is configured to,
when the rear vehicle travels in a lane different from the travel lane of the vehicle, calculate a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y.
Otsuka teaches
a rear vehicle lane change determinator configured to determine whether a rear vehicle performs a lane change, when the vehicle is in a smart cruise driving state (see at least Otsuka, para. [0095]: In examples of FIGS. 14(a) and 14(b), an action to approach an own vehicle like the case where a vehicle of a rear right side changes a traffic lane to a left side is predicted.),
a collision possibility determinator configured to determine a collision possibility, based on whether the rear vehicle performs the lane change (see at least Otsuka, para. [0096-0097]: By the action prediction, the own vehicle determines that there is the possibility of collision at the time of going straight and takes an action to move in a leftward direction. As such, prediction of the dynamic object of the failure occurrence range is determined as high risk, so that safety of the own vehicle can be secured in many cases. Here, for a high-risk action, an action for approaching the own vehicle is main. However, for an approaching method, a physical limit value (speed/acceleration) is assumed and trajectory generation according to action prediction thereof is performed, so that it is possible to take an action not to collide with the own vehicle, as long as a physical value is not more than the physical limit value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of a rear vehicle lane change determinator configured to determine whether a rear vehicle performs a lane change, when the vehicle is in a smart cruise driving state, a collision possibility determinator configured to determine a collision possibility, based on whether the rear vehicle performs the lane change of Otsuka in order to enable a vehicle system to take a safe action (see at least Otsuka, para. [0008]).
Monferrer teaches
wherein the collision possibility determinator is configured to,
when the rear vehicle travels in a lane different from a travel lane of the vehicle (see at least Monferrer, para. [0017]: As shown in FIG. 1A, an autonomous vehicle may be associated with a vehicle platform, and may be traveling on a road, a highway, and/or the like , with other vehicles. The other vehicles (e.g., depicted as black squares) may be traveling at trajectories (e. g., assumed to be mostly parallel and in a same direction) in relation to the autonomous vehicle (depicted as a grey square). & para. [0021]: As shown in FIG. 1C, and by reference number 115, the vehicle platform may process the quantitative data, with a qualitative model, to determine relative orientations between the autonomous vehicle and the other vehicles. In some implementations, the qualitative model may define the relative orientations by a horizontal axis relative to the autonomous vehicle, and may define relative orientations of other vehicles that are forward of the autonomous vehicle, next to the autonomous vehicle, and/or behind the autonomous vehicle.), 
calculate a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y (see at least Monferrer, para. [0020-0021]: In some implementations, the time to react may be determined based on a position (e.g., p=(x, y, z)) and a velocity (e.g., V = ( x, y, z)) of the autonomous vehicle, and a position (e.g., p' = (x, y, z)) and a velocity (e. g., v' = (x, y, z)) of the particular other vehicle. In such implementations, the vehicle platform may determine a delta position (e.g., Ap = p' - p), a delta velocity (e.g., Av = v' - V), and a time until a collision (e.g., t = Ap/Av ), and may utilize the delta position, the delta velocity, and the time until a collision to determine the time to react... As shown in FIG. 1C, and by reference number 115, the vehicle platform may process the quantitative data, with a qualitative model, to determine relative orientations between the autonomous vehicle and the other vehicles. In some implementations, the qualitative model may define the relative orientations by a horizontal axis relative to the autonomous vehicle, and may define relative orientations of other vehicles that are forward of the autonomous vehicle, next to the autonomous vehicle, and/or behind the autonomous vehicle. & para. [0037]: In some implementations, the vehicle platform may determine reactive decisions to keep the autonomous vehicle safe, deliberative decisions to choose a fastest lane to arrive at a destination, and/or the like. In such implementations, the reactive decisions may have a higher priority than the deliberative decisions since the reactive decisions keep the autonomous vehicle and the other vehicles safe. In some implementations, the reactive decisions may include a decision to stay in a same lane at a constant speed, which is a default decision. In some implementations, the reactive decisions may include a decision to accelerate. Such a decision may be determined when the autonomous vehicle needs to recover to a speed limit or a speed of traffic flow (e.g., less than a particular speed over the speed limit, such as ten miles per hour over the speed limit). Such a decision may be determined when another vehicle next to or behind the autonomous vehicle, in adjacent lanes, is changing lanes towards the autonomous vehicle and there is a risk of collision.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein the collision possibility determinator is configured to, when the rear vehicle travels in a lane different from a travel lane of the vehicle, calculate a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y, of Monferrer in order to improve the errors due to opacity of the machine learning models (see at least Monferrer, para. [0002]).

As per claim 12 Choi discloses
determining whether the rear vehicle travels in a same lane as the travel lane of the vehicle (see at least Choi, para. [0036]: The vehicle information acquisition module 10 may calculate a speed of a following vehicle based on the information detected by the right, left and rear sensors 71, 72 and 74, and the speed information of the host vehicle received from the speed sensor 75.).
However Choi does not explicitly disclose
wherein the rear vehicle lane change determinator is configured to determine whether the rear vehicle travels in a same lane as the travel lane of the vehicle.
Otsuka teaches
wherein the rear vehicle lane change determinator is configured to determine whether the rear vehicle travels in a same lane as the travel lane of the vehicle (see at least Otsuka, para. [0096-0097]: By the action prediction, the own vehicle determines that there is the possibility of collision at the time of going straight and takes an action to move in a leftward direction. As such, prediction of the dynamic object of the failure occurrence range is determined as high risk, so that safety of the own vehicle can be secured in many cases. Here, for a high-risk action, an action for approaching the own vehicle is main. However, for an approaching method, a physical limit value (speed/acceleration) is assumed and trajectory generation according to action prediction thereof is performed, so that it is possible to take an action not to collide with the own vehicle, as long as a physical value is not more than the physical limit value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein the rear vehicle lane change determinator is configured to determine whether the rear vehicle travels in a same lane as the travel lane of the vehicle of Otsuka in order to enable a vehicle system to take a safe action (see at least Otsuka, para. [0008]).

As per claim 13 Choi does not explicitly disclose
wherein the rear vehicle lane change determinator is configured to determine whether the rear vehicle performs a lane change to the travel lane of the vehicle when the rear vehicle travels in the lane different from the travel lane of the vehicle.
Otsuka teaches
wherein the rear vehicle lane change determinator is configured to determine whether the rear vehicle performs a lane change to the travel lane of the vehicle when the rear vehicle travels in the lane different from the travel lane of the vehicle (see at least Otsuka, para. [0095]: In examples of FIGS. 14(a) and 14(b), an action to approach an own vehicle like the case where a vehicle of a rear right side changes a traffic lane to a left side is predicted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein the rear vehicle lane change determinator is configured to determine whether the rear vehicle performs a lane change to the travel lane of the vehicle when the rear vehicle travels in the lane different from the travel lane of the vehicle of Otsuka in order to enable a vehicle system to take a safe action (see at least Otsuka, para. [0008]).

As per claim 20 Choi discloses
A vehicle comprising an apparatus for controlling driving of the vehicle, the apparatus comprising (see at least Choi, para. [0051]: As illustrated in FIG. 3, if a vehicle is present within a predetermined distance y in front of the host vehicle 100, the controller 60 may decelerates the traveling speed of the host vehicle 100 to prevent a potential collision between the preceding vehicle 105 and the host vehicle 100. If the potential collision with the preceding vehicle 105 is predicted, the controller 60 may output a command signal to the electronic engine control unit 91 so that the host vehicle 100 travels at a predetermined safety distance from the preceding vehicle 105, and thus cause the traveling speed of the host vehicle 100 to be decelerated.):
a determinator configured to determine whether a driving control for the vehicle begins (see at least Choi, para. [0027]: The vehicle control system 1 includes a vehicle information acquisition module 10 including a front speed acquisition module 11 configured to calculate a distance from a preceding vehicle 105 and a relative speed between the host vehicle and the preceding vehicle 105 and a rear speed acquisition module 13 configured to calculate a distance from a following vehicle 110 and a relative speed between the host vehicle and the following vehicle, a location determination module 30 configured to determine a location of the host vehicle based on detected results by a GPS module 80, a collision prediction module 20 including a forward collision prediction module 21 configured to calculate a collision estimation time taken to collide with the preceding vehicle and a rearward collision prediction module 23 configured to calculate a collision estimation time taken to collide with the following vehicle 110, a lane determination module 40 configured to determine whether the host vehicle is traveling in an overtaking lane, a lane change determination module 50 configured to determine whether a lane change of the host vehicle is available to a traveling lane, and a controller 60, when a potential collision with the following vehicle is predicted, configured to control a traveling speed or braking state of the host vehicle, determine whether the lane change is necessary or not, and control the lane change if the lane change is available); and
a controller configured to control the vehicle based on whether the driving control begins (see at least Choi, para. [0027]: a controller 60, when a potential collision with the following vehicle is predicted, configured to control a traveling speed or braking state of the host vehicle, determine whether the lane change is necessary or not, and control the lane change if the lane change is available),
wherein the determinator comprises:
a smart cruise driving determinator configured to determine whether smart cruise driving of the vehicle is performed (see at least Choi, para. [0064-0065]: A process of controlling the vehicle control system 1 including such configurations so that a collision with a following vehicle 110 is avoided or impact resulted from the collision is minimized will be discussed below with reference to FIG. 4. If a vehicle starts to travel and a vehicle control system 1 is operated, a front sensor 73 and a rear sensor 74 detect an object or vehicle in the front and rear of the host vehicle 100 respectively, and a speed sensor 75 measures a traveling speed of the host vehicle 100 and determines whether the host vehicle 100 is traveling or stopping. In addition, a GPS module 80 collects location information of the vehicle and outputs the collected data to a location determination module 30, and then the location determination module 30 determines the location of the host vehicle 100.),
a front vehicle presence determinator configured to determine a presence of a front vehicle, based on the determined collision possibility (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0049]: If the host vehicle 100 starts to travel, the controller 60 receives the information on a probability of a potential collision of a following vehicle 110 with the host vehicle 100 from the collision prediction module 20. If the potential collision of the following vehicle 110 with the host vehicle 100 is predicted, the controller 60 causes the host vehicle 100 to travel or stop, depending on whether an object is present in front of the host vehicle 100, an actual location of the host vehicle 100, and/or whether the host vehicle 100 is traveling.), and
wherein the controller comprises:
a target distance calculator configured to calculate a target distance between the vehicle and the front vehicle when the front vehicle is present (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.), and
a target speed calculator configured to calculate a target speed of the vehicle when the front vehicle is present (see at least Choi, para. [0038-0041]: The vehicle information acquisition module 10 may transmit the relative speed between the preceding vehicle 105 and the following vehicle 110, the distance between the preceding vehicle 105 and the host vehicle 100, and the distance between the following vehicle 110 and the host vehicle 100 to the controller 60. A forward collision prediction module 21 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the preceding vehicle based on the relative speed of the preceding vehicle 105 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the preceding vehicle 105. That is, the forward collision prediction module 21 may calculate a collision estimation time at which the preceding vehicle 105 reaches the host vehicle 100, based on the relative speed and distance. The forward collision prediction module 21 may convey the collision estimation time between the host vehicle 100 and the preceding vehicle 105 to the controller 60. & para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.),
wherein the controller is configured to control the vehicle based on the target distance or the target speed (see at least Choi, para. [0050]: The controller 60 may control the traveling speed of the host vehicle 100, depending on whether an object is present in front of the host vehicle 100 or not. As illustrated in FIG. 2, when an object is not present in front of the host vehicle 100, the controller 60 may output a control signal to the electronic engine control unit 91 so that the traveling speed of the host vehicle 100 is accelerated to a target speed. The target speed of the host vehicle 100 may be set to a greater value than that of a following vehicle 110. If the host vehicle 100 is traveling on a highway or an ordinary road, the target speed of the host vehicle 100 may be set to a speed limit of the corresponding highway or road.),
determine the collision probability, based on the time-to-collision of the vehicle with the rear vehicle (see at least Choi, para. [0042]: A rearward collision prediction module 23 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the following vehicle using the relative speed of the following vehicle 110 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the following vehicle 110. That is, the rearward collision prediction module 23 may calculate an estimation time at which the following vehicle 110 reaches the host vehicle 100, based on the relative speed and distance, and as illustrated in FIG. 2, if the estimation time is lower than or equals to a preset time x, the rearward collision prediction module 23 may determine that a potential collision with the following vehicle 110 is predicted. If the potential collision with the following vehicle 110 is predicted, the rearward collision prediction module 23 may output the related information to the controller 60. & para. [0090]: As illustrated in FIG. 9, if the following vehicle 110 reaches the host vehicle 100 within a predetermined distance dth, the controller may determine a lane change of the host vehicle 60. In addition, even if the following vehicle 110 not reaches the host vehicle 100 within the predetermined distance, if the speed of the following vehicle 110 is not less than a predetermined value, the controller 60 may determine that there is a probability of a potential collision with the following vehicle 110, and then determine a lane change of the host vehicle 100.).
Choi does not explicitly disclose
a rear vehicle lane change determinator configured to determine whether a rear vehicle performs a lane change, when the vehicle is in a smart cruise driving state,
a collision possibility determinator configured to determine a collision possibility, based on whether the rear vehicle performs the lane change,
wherein the collision possibility determinator is configured to,
when the rear vehicle travels in a lane different from the travel lane of the vehicle, calculate a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y.
Otsuka teaches
a rear vehicle lane change determinator configured to determine whether a rear vehicle performs a lane change, when the vehicle is in a smart cruise driving state (see at least Otsuka, para. [0095]: In examples of FIGS. 14(a) and 14(b), an action to approach an own vehicle like the case where a vehicle of a rear right side changes a traffic lane to a left side is predicted.),
a collision possibility determinator configured to determine a collision possibility, based on whether the rear vehicle performs the lane change (see at least Otsuka, para. [0096-0097]: By the action prediction, the own vehicle determines that there is the possibility of collision at the time of going straight and takes an action to move in a leftward direction. As such, prediction of the dynamic object of the failure occurrence range is determined as high risk, so that safety of the own vehicle can be secured in many cases. Here, for a high-risk action, an action for approaching the own vehicle is main. However, for an approaching method, a physical limit value (speed/acceleration) is assumed and trajectory generation according to action prediction thereof is performed, so that it is possible to take an action not to collide with the own vehicle, as long as a physical value is not more than the physical limit value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of a rear vehicle lane change determinator configured to determine whether a rear vehicle performs a lane change, when the vehicle is in a smart cruise driving state, a collision possibility determinator configured to determine a collision possibility, based on whether the rear vehicle performs the lane change of Otsuka in order to enable a vehicle system to take a safe action (see at least Otsuka, para. [0008]).
Monferrer teaches
wherein the collision possibility determinator is configured to,
when the rear vehicle travels in a lane different from a travel lane of the vehicle (see at least Monferrer, para. [0017]: As shown in FIG. 1A, an autonomous vehicle may be associated with a vehicle platform, and may be traveling on a road, a highway, and/or the like , with other vehicles. The other vehicles (e.g., depicted as black squares) may be traveling at trajectories (e. g., assumed to be mostly parallel and in a same direction) in relation to the autonomous vehicle (depicted as a grey square). & para. [0021]: As shown in FIG. 1C, and by reference number 115, the vehicle platform may process the quantitative data, with a qualitative model, to determine relative orientations between the autonomous vehicle and the other vehicles. In some implementations, the qualitative model may define the relative orientations by a horizontal axis relative to the autonomous vehicle, and may define relative orientations of other vehicles that are forward of the autonomous vehicle, next to the autonomous vehicle, and/or behind the autonomous vehicle.), 
calculate a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y (see at least Monferrer, para. [0020-0021]: In some implementations, the time to react may be determined based on a position (e.g., p=(x, y, z)) and a velocity (e.g., V = ( x, y, z)) of the autonomous vehicle, and a position (e.g., p' = (x, y, z)) and a velocity (e. g., v' = (x, y, z)) of the particular other vehicle. In such implementations, the vehicle platform may determine a delta position (e.g., Ap = p' - p), a delta velocity (e.g., Av = v' - V), and a time until a collision (e.g., t = Ap/Av ), and may utilize the delta position, the delta velocity, and the time until a collision to determine the time to react... As shown in FIG. 1C, and by reference number 115, the vehicle platform may process the quantitative data, with a qualitative model, to determine relative orientations between the autonomous vehicle and the other vehicles. In some implementations, the qualitative model may define the relative orientations by a horizontal axis relative to the autonomous vehicle, and may define relative orientations of other vehicles that are forward of the autonomous vehicle, next to the autonomous vehicle, and/or behind the autonomous vehicle. & para. [0037]: In some implementations, the vehicle platform may determine reactive decisions to keep the autonomous vehicle safe, deliberative decisions to choose a fastest lane to arrive at a destination, and/or the like. In such implementations, the reactive decisions may have a higher priority than the deliberative decisions since the reactive decisions keep the autonomous vehicle and the other vehicles safe. In some implementations, the reactive decisions may include a decision to stay in a same lane at a constant speed, which is a default decision. In some implementations, the reactive decisions may include a decision to accelerate. Such a decision may be determined when the autonomous vehicle needs to recover to a speed limit or a speed of traffic flow (e.g., less than a particular speed over the speed limit, such as ten miles per hour over the speed limit). Such a decision may be determined when another vehicle next to or behind the autonomous vehicle, in adjacent lanes, is changing lanes towards the autonomous vehicle and there is a risk of collision.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein the collision possibility determinator is configured to, when the rear vehicle travels in a lane different from a travel lane of the vehicle, calculate a time-to-collision of the vehicle with the rear vehicle, based on a distance between the vehicle and the rear vehicle, a speed of the vehicle in a direction x, a speed of the vehicle in a direction y, a speed of the rear vehicle in the direction x and a speed of the rear vehicle in the direction y, of Monferrer in order to improve the errors due to opacity of the machine learning models (see at least Monferrer, para. [0002]).

Claims 4-5 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and in view of Otsuka, in view of Monferrer, further in view of US 2005/0267660A1 (“Fujiwara”).
As per claim 4 Choi does not explicitly disclose
wherein determining the collision possibility comprises:
calculating a requirement time for prevention of collision of the vehicle with the rear vehicle; and
determining whether the requirement time for collision prevention is shorter than the time-to-collision.
Fujiwara teaches
wherein determining the collision possibility comprises:
calculating a requirement time for prevention of collision of the vehicle with the rear vehicle (see at least Fujiwara, para. [0036]: The avoidance TTC calculating means M3 calculates an avoidance TTC which is a threshold value used when it is determined that the collision avoiding operation of the driver is performed in the avoiding operation determining means M5 which will be described later. The avoidance TTC is set in the predetermined range in accordance with the vehicle speed V of the subject vehicle calculated from the outputs of the wheel speed sensors Sb.); and
determining whether the requirement time for collision prevention is shorter than the time-to-collision (see at least Fujiwara, para. [0039-0040]: The first mode corresponds to the case where the actual TTC is a predetermined value or more (namely, when a time allowance until collision is relatively large)...The second mode corresponds to the case where the actual TTC is less than the predetermined value (namely, a time allowance until collision is relatively small). In this second mode, it is determined that the driver has performed an operation for avoiding the obstacle O).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein determining the collision possibility comprises, calculating a requirement time for prevention of collision of the vehicle with the rear vehicle; and determining whether the requirement time for collision prevention is shorter than the time-to-collision of Fujiwara in order to properly assisting both an obstacle avoiding operation and a restoring operation by a driver (see at least Fujiwara, para. [0008]).

As per claim 5 Choi discloses
wherein calculating the time-to-collision comprises: when the rear vehicle travels in the same lane as the travel lane of the vehicle, calculating the time-to-collision as:
T 2= l/(V a −V b)
where, “l” represents the distance between the vehicle and the rear vehicle, “Va” represents a speed of the vehicle, and “Vb” represents a speed of the rear vehicle (see at least Choi, para. [0042]: A rearward collision prediction module 23 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the following vehicle using the relative speed of the following vehicle 110 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the following vehicle 110. That is, the rearward collision prediction module 23 may calculate an estimation time at which the following vehicle 110 reaches the host vehicle 100, based on the relative speed and distance, and as illustrated in FIG. 2, if the estimation time is lower than or equals to a preset time x, the rearward collision prediction module 23 may determine that a potential collision with the following vehicle 110 is predicted. If the potential collision with the following vehicle 110 is predicted, the rearward collision prediction module 23 may output the related information to the controller 60.).

As per claim 14 Choi does not explicitly disclose
wherein the collision possibility determinator is configured to: 
calculate a requirement time to prevent collision of the vehicle with the rear vehicle,
determine whether the requirement time to prevent the collision with the rear vehicle is shorter than the time-to-collision.
Fujiwara teaches
wherein the collision possibility determinator is configured to: 
calculate a requirement time to prevent collision of the vehicle with the rear vehicle (see at least Fujiwara, para. [0036]: The avoidance TTC calculating means M3 calculates an avoidance TTC which is a threshold value used when it is determined that the collision avoiding operation of the driver is performed in the avoiding operation determining means M5 which will be described later. The avoidance TTC is set in the predetermined range in accordance with the vehicle speed V of the subject vehicle calculated from the outputs of the wheel speed sensors Sb.),
determine whether the requirement time to prevent the collision with the rear vehicle is shorter than the time-to-collision (see at least Fujiwara, para. [0039-0040]: The first mode corresponds to the case where the actual TTC is a predetermined value or more (namely, when a time allowance until collision is relatively large)...The second mode corresponds to the case where the actual TTC is less than the predetermined value (namely, a time allowance until collision is relatively small). In this second mode, it is determined that the driver has performed an operation for avoiding the obstacle O).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of calculate a requirement time to prevent collision of the vehicle with the rear vehicle, and determine whether the requirement time to prevent the collision with the rear vehicle is shorter than the time-to-collision of Fujiwara in order to properly assisting both an obstacle avoiding operation and a restoring operation by a driver (see at least Fujiwara, para. [0008]).

As per claim 15 Choi discloses
wherein when the rear vehicle travels in the same lane as the travel lane of the vehicle, the collision possibility determinator is configured to calculate the time-to-collision as:
T 2=ι/(V a −V b)
where, “ι” represents the distance between the vehicle and the rear vehicle, “Va” represents a speed of the vehicle, and “Vb” represents a speed of the rear vehicle (see at least Choi, para. [0042]: A rearward collision prediction module 23 of the collision prediction module 20 may calculate a collision estimation time taken to collide with the following vehicle using the relative speed of the following vehicle 110 calculated by the vehicle information acquisition module 10 and the distance between the host vehicle 100 and the following vehicle 110. That is, the rearward collision prediction module 23 may calculate an estimation time at which the following vehicle 110 reaches the host vehicle 100, based on the relative speed and distance, and as illustrated in FIG. 2, if the estimation time is lower than or equals to a preset time x, the rearward collision prediction module 23 may determine that a potential collision with the following vehicle 110 is predicted. If the potential collision with the following vehicle 110 is predicted, the rearward collision prediction module 23 may output the related information to the controller 60.).

Claims 7 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, and in view of Otsuka, in view of Monferrer, further in view of US 2009/0248270A1 (“Sekiguchi”).
As per claim 7 Choi does not explicitly disclose
wherein determining whether the front vehicle is present comprises:
determining whether a speed of the front vehicle is lower than a predetermined smart cruise speed of the vehicle; and
determining whether the vehicle performs a distance control with respect to the front vehicle when the speed of the front vehicle is lower than the predetermined smart cruise speed of the vehicle.
Sekiguchi teaches
wherein determining whether the front vehicle is present comprises (see at least Sekiguchi, para. [0032]: That is, when the cruise switch 5 is turned on, the control unit 2 reads information about the preceding vehicle recognized by the stereo-image processing unit 3 b, and determines whether or not a preceding vehicle to follow is traveling on the subject-vehicle traveling path.):
determining whether a speed of the front vehicle is lower than a predetermined smart cruise speed of the vehicle (see at least Sekiguchi, para. [0033]: When a preceding vehicle serving as a vehicle to follow is detected and the vehicle speed of the preceding vehicle is less than or equal to the set vehicle speed, follow-up running control is performed so that the subject vehicle follows the preceding vehicle while keeping the inter-vehicle distance from the preceding vehicle at a target inter-vehicle distance.); and
determining whether the vehicle performs a distance control with respect to the front vehicle when the speed of the front vehicle is lower than the predetermined smart cruise speed of the vehicle (see at least Sekiguchi, para. [0033]: When a preceding vehicle serving as a vehicle to follow is detected and the vehicle speed of the preceding vehicle is less than or equal to the set vehicle speed, follow-up running control is performed so that the subject vehicle follows the preceding vehicle while keeping the inter-vehicle distance from the preceding vehicle at a target inter-vehicle distance. In this case, if the inter-vehicle distance between the subject vehicle 1 and the preceding vehicle becomes shorter than the target inter-vehicle distance as a result of deceleration of the preceding vehicle due to braking and the inter-vehicle distance cannot be returned to the target inter-vehicle distance only by engine brake, automatic brake control is performed by operating the brake booster 9 so as to supply hydraulic brake pressure to the brake wheel cylinders 9 an attached to the four wheels and to forcibly brake the wheels for deceleration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein determining whether the front vehicle is present comprises: determining whether a speed of the front vehicle is lower than a predetermined smart cruise speed of the vehicle; and determining whether the vehicle performs a distance control with respect to the front vehicle when the speed of the front vehicle is lower than the predetermined smart cruise speed of the vehicle of Sekiguchi in order to obtain  a good running state that meets the driver's intention (see at least Sekiguchi, para. [0012]).

As per claim 17 Choi does not explicitly disclose
wherein the front vehicle presence determinator is configured to:
determine whether a speed of the front vehicle is lower than a predetermined smart cruise speed of the vehicle; and
determine whether the vehicle performs a distance control with respect to the front vehicle when the speed of the front vehicle is lower than the predetermined smart cruise speed of the vehicle.
Sekiguchi teaches
wherein the front vehicle presence determinator is configured to:
determine whether a speed of the front vehicle is lower than a predetermined smart cruise speed of the vehicle (see at least Sekiguchi, para. [0033]: When a preceding vehicle serving as a vehicle to follow is detected and the vehicle speed of the preceding vehicle is less than or equal to the set vehicle speed, follow-up running control is performed so that the subject vehicle follows the preceding vehicle while keeping the inter-vehicle distance from the preceding vehicle at a target inter-vehicle distance.); and
determine whether the vehicle performs a distance control with respect to the front vehicle when the speed of the front vehicle is lower than the predetermined smart cruise speed of the vehicle (see at least Sekiguchi, para. [0033]: When a preceding vehicle serving as a vehicle to follow is detected and the vehicle speed of the preceding vehicle is less than or equal to the set vehicle speed, follow-up running control is performed so that the subject vehicle follows the preceding vehicle while keeping the inter-vehicle distance from the preceding vehicle at a target inter-vehicle distance. In this case, if the inter-vehicle distance between the subject vehicle 1 and the preceding vehicle becomes shorter than the target inter-vehicle distance as a result of deceleration of the preceding vehicle due to braking and the inter-vehicle distance cannot be returned to the target inter-vehicle distance only by engine brake, automatic brake control is performed by operating the brake booster 9 so as to supply hydraulic brake pressure to the brake wheel cylinders 9 an attached to the four wheels and to forcibly brake the wheels for deceleration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teaching of wherein the front vehicle presence determinator is configured to determine whether a speed of the front vehicle is lower than a predetermined smart cruise speed of the vehicle; and determine whether the vehicle performs a distance control with respect to the front vehicle when the speed of the front vehicle is lower than the predetermined smart cruise speed of the vehicle of Sekiguchi in order to obtain  a good running state that meets the driver's intention (see at least Sekiguchi, para. [0012]).
Allowable Subject Matter
Claims 6, 8-9, 16, & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668  
                                                                                                                                                                                                      /Angelina Shudy/Primary Examiner, Art Unit 3668